Exhibit AMENDED AND RESTATED DECLARATION OF TRUST by and among WILMINGTON TRUST COMPANY, as Delaware Trustee, WILMINGTON TRUST COMPANY, as Institutional Trustee, BIMINI MORTGAGE MANAGEMENT, INC., as Sponsor, and JEFFREY J. ZIMMER, ROBERT E. CAULEY and AMBER K. LUEDKE as Administrators, Dated as of October 5, 2005 1235512.1 Bimini Mortgage Management, Inc./Amended and Restated Declaration of Trust Exhibit TABLE OF CONTENTS Page ARTICLE I INTERPRETATION AND DEFINITIONS 1 Section 1.1. Definitions. 1 ARTICLE II ORGANIZATION 7 Section 2.1. Name. 7 Section 2.2. Office. 7 Section 2.3. Purpose. 8 Section 2.4. Authority. 8 Section 2.5. Title to Property of the Trust. 8 Section 2.6. Powers and Duties of the Trustees and the Administrators. 8 Section 2.7. Prohibition of Actions by the Trust and the Institutional Trustee. 11 Section 2.8. Powers and Duties of the Institutional Trustee. 12 Section 2.9. Certain Duties and Responsibilities of the Trustees and Administrators. 13 Section 2.10. Certain Rights of Institutional Trustee. 15 Section 2.11. Delaware Trustee. 17 Section 2.12. Execution of Documents. 17 Section 2.13. Not Responsible for Recitals or Issuance of Securities. 17 Section 2.14. Duration of Trust. 17 Section 2.15. Mergers. 17 ARTICLE III SPONSOR 18 Section 3.1. Sponsor’s Purchase of Common Securities. 18 Section 3.2. Responsibilities of the Sponsor. 19 Section 3.3. Expenses. 19 Section 3.4. Right to Proceed. 19 ARTICLE IV INSTITUTIONAL TRUSTEE AND ADMINISTRATORS 20 Section 4.1. Number of Trustees. 20 Section 4.2. Delaware Trustee; Eligibility. 20 Section 4.3. Institutional Trustee; Eligibility. 20 Section 4.4. Administrators. 21 Section 4.5. Appointment, Removal and Resignation of Trustees and Administrators. 21 Section 4.6. Vacancies Among Trustees. 22 Section 4.7. Effect of Vacancies. 22 Section 4.8. Meetings of the Trustees and the Administrators. 23 Section 4.9. Delegation of Power. 23 Section 4.10. Conversion, Consolidation or Succession to Business. 23 ARTICLE V DISTRIBUTIONS 24 Section 5.1. Distributions. 24 ARTICLE VI ISSUANCE OF SECURITIES 24 Section 6.1. General Provisions Regarding Securities. 24 Section 6.2. Paying Agent, Transfer Agent and Registrar. 25 Section 6.3. Form and Dating. 25 Section 6.4. Mutilated, Destroyed, Lost or Stolen Certificates. 25 Section 6.5. Temporary Securities. 26 Section 6.6. Cancellation. 26 Section 6.7. Rights of Holders; Waivers of Past Defaults. 26 ARTICLE VII DISSOLUTION AND TERMINATION OF TRUST 28 Section 7.1. Dissolution and Termination of Trust. 28 ARTICLE VIII TRANSFER OF INTERESTS 28 Section 8.1. General. 28 Section 8.2. Transfer Procedures and Restrictions. 29 Section 8.3. Deemed Security Holders. 31 ARTICLE IX LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, INSTITUTIONAL TRUSTEE OR OTHERS 32 Section 9.1. Liability. 32 Section 9.2. Exculpation. 32 Section 9.3. Fiduciary Duty. 32 Section 9.4. Indemnification. 33 Section 9.5. Outside Businesses. 35 Section 9.6. Compensation; Fee. 35 ARTICLE X ACCOUNTING 36 Section 10.1. Fiscal Year. 36 Section 10.2. Certain Accounting Matters. 36 Section 10.3. Banking. 36 Section 10.4. Withholding. 36 ARTICLE XI AMENDMENTS AND MEETINGS 37 Section 11.1. Amendments. 37 Section 11.2. Meetings of the Holders of Securities; Action by Written Consent. 38 ARTICLE XII REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND THE DELAWARE TRUSTEE 39 Section 12.1. Representations and Warranties of Institutional Trustee. 39 Section 12.2. Representations of the Delaware Trustee. 40 ARTICLE XIII MISCELLANEOUS 40 Section 13.1. Notices. 40 Section 13.2. Governing Law. 41 Section 13.3. Intention of the Parties. 42 Section 13.4. Headings. 42 Section 13.5. Successors and Assigns. 42 Section 13.6. Partial Enforceability. 42 Section 13.7. Counterparts. 42 Annex ITerms of Securities Exhibit A-1Form of Capital Security Certificate Exhibit A-2Form of Common Security Certificate Exhibit BSpecimen of Initial Debenture Exhibit CPlacement Agreement 1235512.1 Bimini Mortgage Management, Inc./Amended and Restated Declaration of Trust Exhibit AMENDED AND RESTATED DECLARATION OF TRUST OF BIMINI CAPITAL TRUSTII OCTOBER 5, 2005 AMENDED AND RESTATED DECLARATION OF TRUST (“Declaration”) dated and effective as of October 5, 2005, by the Trustees (as defined herein), the Administrators (as defined herein), the Sponsor (as defined herein) and by the holders, from time to time, of undivided beneficial interests in the Trust (as defined herein) to be issued pursuant to this Declaration; WHEREAS, the Trustees, the Administrators and the Sponsor established Bimini Capital TrustII (the “Trust”), a statutory trust under the Statutory Trust Act (as defined herein) pursuant to a Declaration of Trust dated as of September 28, 2005 (the “Original Declaration”), and a Certificate of Trust filed with the Secretary of State of the State of Delaware on September 28, 2005, for the sole purpose of issuing and selling certain securities representing undivided beneficial interests in the assets of the Trust and investing the proceeds thereof in certain debentures of the Debenture Issuer (as defined herein); WHEREAS, as of the date hereof, no interests in the Trust have been issued; and WHEREAS, the Trustees, the Administrators and the Sponsor, by this Declaration, amend and restate each and every term and provision of the Original Declaration; NOW, THEREFORE, it being the intention of the parties hereto to continue the Trust as a statutory trust under the Statutory Trust Act and that this Declaration constitutes the governing instrument of such statutory trust, the Trustees declare that all assets contributed to the Trust will be held in trust for the benefit of the holders, from time to time, of the securities representing undivided beneficial interests in the assets of the Trust issued hereunder, subject to the provisions of this Declaration.The parties hereto hereby agree as follows: ARTICLE I INTERPRETATION AND DEFINITIONS Section 1.1.Definitions. Unless the context otherwise requires: (a)Capitalized terms used in this Declaration but not defined in the preamble above have the respective meanings assigned to them in this Section 1.1; (b)a term defined anywhere in this Declaration has the same meaning throughout; (c)all references to “the Declaration” or “this Declaration” are to this Declaration as modified, supplemented or amended from time to time; (d)all references in this Declaration to Articles and Sections and Annexes and Exhibits are to Articles and Sections of and Annexes and Exhibits to this Declaration unless otherwise specified; and 1235512.1 Bimini Mortgage Management, Inc./Amended and Restated Declaration of Trust (e)a reference to the singular includes the plural and vice versa. “Acceleration Event of
